Citation Nr: 1037663	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  05-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a left foot 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from February 1976 to 
June 1976 and from July 2002 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2004, July 2004, and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Boston, Massachusetts, and Philadelphia, 
Pennsylvania.

In a December 2008 decision, the Board denied claims of service 
connection for a circulatory disorder of the hands and 
posttraumatic stress disorder (PTSD).  The Board also remanded 
the claim of service connection for residuals of a left foot 
injury to the agency of original jurisdiction (AOJ) for 
additional development.

In the December 2008 decision, the Board also noted that a claim 
of service connection for an acquired psychiatric disability 
other than PTSD had been filed and not yet adjudicated.  The 
Board referred the claim to the AOJ for appropriate action.  It 
does not appear that this issue has been addressed and it is 
again referred to the AOJ.


FINDING OF FACT

The Veteran likely developed left foot neuritis as a residual of 
a left foot injury that occurred during active military service.


CONCLUSION OF LAW

The Veteran has left foot neuritis that is the result of injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

The Veteran asserts that she began to have problems with her left 
foot during her second period of service while she was stationed 
in Afghanistan.  Specifically, she points to a left foot injury 
that occurred when she jumped off a truck and landed awkwardly.  
The Veteran maintains that any current left foot problem is a 
residual of the in-service injury.  Thus, she contends that 
service connection is warranted.

A review of the Veteran's available service treatment records 
does not reveal documentation of the claimed injury, but she was 
treated for plantar fasciitis of the left foot in October 2002, 
December 2002, and February 2003.  By June 2003, the Veteran 
sought treatment for left foot pain at the VA Medical Center 
(VAMC) in Boston, Massachusetts.  VA treatment records that were 
obtained pursuant to the Board's December 2008 remand reflect 
that the Veteran underwent surgery on the left foot for left foot 
neuritis at the second interspace.  A diagnosis of neuroma was 
also provided at that time.  A VA examination of the feet in 
February 2005 characterized the Veteran's left foot pain as 
metatarsalgia.

In September 2009, the Veteran underwent additional VA 
examination in connection with the claim pursuant to the Board's 
remand.  The examiner, who is a VA podiatrist, reviewed the 
claims file, provided an accurate medical history, and examined 
the Veteran.  Based on the examination, the examiner could not 
find any disability currently from the condition related to the 
left forefoot.  However, the examiner noted that the Veteran had 
a neuroma surgically removed by Dr. F. (a VA physician).  It was 
the opinion of the examiner that it is as likely as not that the 
Veteran's neuroma was "aggravated" by her military service.  
The examiner stated that the neuroma certainly could have been 
"aggravated" when the Veteran jumped off the truck in 
Afghanistan.

The Veteran is competent to report factual matters of which she 
had first hand knowledge, such as injuring her left foot when 
jumping from a truck.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  Her consistent and seemingly credible hearing 
testimony lends support to the notion that the injury actually 
occurred.  Given this evidence and the evidence of general in-
service treatment concerning the left foot, the Board finds that 
the incident likely occurred and an in-service injury is 
established.

The September 2009 VA examination report tends to show that the 
Veteran did not have a current left foot disability, or at least 
not a significant disability, at the time of the examination.  
Nevertheless, the United States Court of Appeals for Veterans 
Claims has held that the current disability element of a service 
connection claim is satisfied when a claimant has a disability at 
the time a claim is filed or during the pendency of the claim.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A 
claimant may be granted service connection even though the 
claimed disability resolves prior to VA's adjudication of the 
claim.  Id.  In the Veteran's case, the evidence shows that she 
had left foot neuritis in November 2005 as a result of a neuroma 
for which she underwent surgery at the Boston VAMC.  The 
diagnosis was made during the pendency of the claim; thus, the 
Board finds that the current disability element of the claim is 
also established.

In regards to a relationship between the left foot neuritis and 
the in-service left foot injury, the Board finds that the 
September 2009 VA examiner's opinion constitutes sufficient 
competent medical evidence of a link between the two.  Although 
the examiner characterizes the relationship as one of 
"aggravation," the Veteran is presumed to be in sound condition 
at entrance on to active military service.  See 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b).  The Veteran's entrance 
examination for her second period of service was normal 
concerning the left foot and there is no clear and unmistakable 
evidence demonstrating that left foot neuritis pre-existed 
service.  The Board therefore takes the VA examiner's opinion to 
signify that the Veteran's neuroma problems were attributable to 
the in-service left foot injury.  Thus, the Board finds that the 
Veteran likely developed left foot neuritis as a residual of a 
left foot injury that occurred during active military service.  
As a result, the Board concludes that service connection is 
warranted for left foot neuritis.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for left foot neuritis is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


